Citation Nr: 1210363	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  07-25 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to a rating in excess of 10 percent for a right knee sprain with degenerative joint disease prior to May 26, 2010.

3.  Entitlement to a rating in excess of 20 percent for a right knee sprain with degenerative joint disease from May 26, 2010.

4.  Entitlement to a rating in excess of 10 percent for a left knee sprain with degenerative joint disease from March 11, 2004 to August 6, 2006 (with an additional 10 percent for limited extension of the left knee from March 16 to August 6, 2006).

5.  Entitlement to a rating in excess of 30 percent for residuals of a total left knee replacement from August 7, 2006.

6.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claims have since been transferred to the RO in Cleveland, Ohio.

The Veteran appeared and testified at a personal hearing in April 2009 before the undersigned in Cleveland, Ohio.  A transcript of the hearing is of record.  

In September 2009, the Board remanded the claim so that the Veteran could receive corrective notice, treatment records could be requested, and so he could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

This decision addresses an appeal to the August 2006 decision which denied a claim to reopen the issue of entitlement to service connection for a lumbar disorder.  While that claim is being denied, since 2008 the appellant has presented a new claim to reopen this issue.  This new claim, however, has not been adjudicated by the RO.  Hence, the Board does not have jurisdiction over it, and it is referred for appropriate action.  

The issues of entitlement to a rating in excess of 20 percent for a right knee sprain with degenerative joint disease from May 26, 2010, entitlement to increased ratings for left knee disability, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Following an August 2006 rating decision which declined to reopen the issue of entitlement to service connection for a lumbar disorder, the Veteran failed to submit a timely substantive appeal.

2.  At no time prior to May 26, 2010 was the Veteran's right knee sprain manifested by instability or subluxation.

3.  While the Veteran did not demonstrate a compensable limitation of right knee extension or flexion even when considering the impact of pain, he did present evidence of painful right knee motion as well as radiological evidence of right knee degenerative joint disease.



CONCLUSIONS OF LAW

1.  As the Veteran did not submit a timely substantive appeal to the August 2006 rating decision which declined to reopen a claim of entitlement to service connection for a lumbar disorder, the Board does not have jurisdiction to review the appeal.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.101, 20.301, 20.302 (2011). 

2.  The criteria for an evaluation in excess of 10 percent for a right knee sprain prior to May 26, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011). 

3.  The criteria for a separate 10 percent evaluation right knee degenerative joint disease prior to May 26, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

The Board finds that in this case the requirements of 38 U.S.C.A. §§ 5103 and 38 U.S.C.A. § 5103A  have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2005 (and several dates subsequent) correspondence of the information and evidence needed to substantiate and complete his claim of entitlement to an increased rating for his bilateral knee disabilities, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was provided notice of how effective dates are determined in July 2008 correspondence.  The claim was readjudicated in a July 2011 supplemental statement of the case. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.

Lumbar Spine

Under 38 C.F.R. § 20.302(b) a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant or within the remainder of the one year period from the date of the mailing of the notification of the determination being appealed, whichever period ends later. 

In September 2006, the Veteran filed a notice of disagreement with all issues addressed in the August 2006 rating decision on appeal.  That rating decision, inter alia, denied a claim to reopen the issue of entitlement to service connection for a lumbar disability.  In July 2007, VA issued a Statement of the Case in response to the Veteran's notice of disagreement, but neglected to address his new and material evidence claim.  

In September 2007, the Veteran submitted a statement notifying the RO that they had failed to issue a statement of the case addressing the claim to reopen the issue of entitlement to service connection for a lumbar spine disability.  He requested that VA issue the statement of the case.

In September 2007, the RO issued a statement of the case which continued to find that new and material evidence had not been received to reopen a claim of entitlement to service connection for a lumbar spine disability.  Along with the statement of the case, the Veteran was provided with a blank VA Form 9 (substantive appeal) as well as notice that he had to file his appeal within 60 days of the date of the letter.  He was notified that if the AMC/RO did not hear from the Veteran within that time, his case would be closed.  

After the statement of the case was issued over 60 days passed and the Veteran failed to file a substantive appeal within the prescribed time limit.  While the Board erroneously remanded this claim in the September 2009 decision, a jurisdictional matter may be raised at any time.  FW/PBS Inc. v. Dallas, 493 U.S. 215, 230-31 (1990) (It is well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits, that a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party, at any stage in the proceedings and once apparent must be adjudicated.)  Given the absence of a timely perfected appeal the Board does not have jurisdiction to adjudicate this claim.  38 U.S.C.A. § 7105 (West 2002); 

This appeal is dismissed. 

Right Knee, prior to May 26, 2010

Laws and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected right knee disorder.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which a service-connected disability adversely affects the appellant's ability to function under the ordinary conditions of daily life, and an assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Rating factors for a musculoskeletal disorder include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§  4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Historically, the evidence shows that during service, the Veteran related a long history of knee problems and instability.  In 1973, he stepped into a hole and injured his right knee.  He had patellar crepitus, but stable ligaments.  He was assessed with a strained right patella.  He was later diagnosed in service with mild chondromalacia.  

In July 1975, he suffered a twisting injury to his right knee.  X-ray revealed a strained medial collateral ligament with associated mild, acute synovitis.  

In June 1983, a VA examiner diagnosed the Veteran with a severe right knee sprain with degenerative changes, and medial and lateral collateral laxity.  

In an August 1983 rating decision, VA granted entitlement to service connection for a right knee sprain, and assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The appellant filed his current claim for an increased rating in April 2005.

Diagnostic Code 5257 applies to evaluation of "other" knee impairment, such as recurrent subluxation or lateral instability.  Under this diagnostic code, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

VA's General Counsel  has determined that separate disability ratings may be assigned for a compensable limitation of knee flexion and knee extension without violating the rule against pyramiding, i.e., 38 C.F.R. § 4.14, regardless of whether the limited motion is from the same or different causes.  VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004). 

VAOPGCPREC 23-97 further held that a claimant may receive separate disability ratings for arthritis and instability of the knee, under Diagnostic Codes 5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  In order for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 does not have to be compensable, but must meet the criteria for a zero-percent rating.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998) (emphasis added).  But see Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Diagnostic Code 5010 pertains to rating arthritis due to trauma, substantiated by x-ray findings, and it provides that this disorder is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010. 

Degenerative arthritis, established by X-ray findings is rated according to limitation of motion for the joint or joints involved.  Where limitation of motion is noncompensable, an evaluation of 10 percent is assigned for each major joint (including the knee) affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, a limitation of flexion of the leg warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating where flexion is limited to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261 a limitation of extension warrants a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Factual Background and Analysis

At an April 2003 VA examination the appellant reported his right knee was painful, sore and unstable.  He also reported decreased knee control.  On physical examination the range of right knee motion was from zero to 85 degrees.  X-rays revealed minimal degenerative changes of the right knee with a spur from the lateral femoral condyle.  The Veteran was assessed with chronic knee pain and right knee degenerative joint disease.  

In a July 2006 VA joints examination, the Veteran reported extreme weakness in both knees, and having difficulty walking any distance greater than 30 feet.  On physical examination, there was no evidence of right knee effusion.  There was no palpable crepitus to flexion and extension.  His range of motion was from zero to 100 degrees, limited by pain and stiffness.  Lachman, McMurray and Drawer signs were all negative.  The collateral ligaments were intact, and the right knee was described as stable.  On repetitive motion there was increased pain, but no change in his range of motion.  The assessment was right knee degenerative joint disease.

A July 2007 VA treatment record noted the Veteran had a complete range of motion of his right knee.

In August 2007, the Veteran sought VA treatment of his right knee after sustaining a blow to the medial aspect of his right knee.  He had a sizable mass with some fluctuance.  The physician aspirated bloody fluid from the medial hematoma.  An August 2007 x-ray of the right knee was read to reveal no fracture or dislocation.  He had no bony or joint pathology, and no soft tissue calcification.  The impression was of an essentially normal right knee with no arthritis.

During an October 2007 regional office hearing, the Veteran testified that he had painful extension and flexion of his right knee.  He reported using a cane, and described instability when attempting to bend down to pick something up.  

In January 2008, the Veteran complained of daily right knee pain during a VA joints examination.  He stated that his knees were weak and stiff, and would occasionally swell or become unstable.  He stated that his knees did not lock, but would become fatigued/suffer a lack of endurance.  The examiner noted that the Veteran did not suffer "true flare-ups of knee pain" but that pain increased after walking more than 100 yards or standing more than 10 minutes.  The Veteran denied episodes of subluxation or dislocation.  On physical examination, his right knee was tender to pressure but was not red or swollen.  He was able to extend his right knee actively and passively to zero degrees with pain, but without weakness or fatigue.  He was able to flex his knee to 105 degrees with pain, but no weakness or fatigue.  His right medial and lateral collateral ligaments were stable.  His right anterior and posterior cruciates were intact, and there was no evidence of a cartilage tear.  He was assessed with right knee sprain with degenerative joint disease.

During his April 2009 Board hearing, the Veteran testified that his right knee was overstressed due to the severity of his left knee disability.  He reported needing to wear a brace and use a cane for stability, and difficulty going up and down stairs, bending over, and performing household chores.

A November 2009 x-ray revealed degenerative changes of the right knee.  A May 2010 x-ray revealed minimal narrowing of the medial compartment of the right knee without bony erosion or destruction.  The impression was stable right knee.  

In December 2009, a VA orthopedist treated the Veteran for complaints of right knee pain on the medial aspect, as well as diffusely throughout the knee.  Prior injections had provided no improvement in pain.  On physical examination, he had mild crepitus, full extension, and flexion to 130 degrees.  He was stable to ligamentous examination.  He was noted to have moderate pain symptoms and a "moderate disease." 

In May 2010, the Veteran was afforded a VA examination.  He complained of soreness, aching, and tenderness.  He reported being unable to do "any standing, walking, climbing, squatting or crawling activity."  He reported wearing a brace on his left knee, and using a cane to ambulate.  He reported difficulty completing daily activities.  His right knee range of motion was from zero to 130 degrees, with pain beginning at 30 degrees of flexion.  The examiner noted that, "according to Deluca there is no change in the right knee."  The examiner noted that the knees were stable.  The examiner diagnosed a residual right knee injury.

Due to the inadequacy of the May 2010 VA examination, the Board will address the claim of entitlement to a rating in excess of 20 percent for right knee sprain with degenerative joint disease from May 26, 2010 in the REMAND section below.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to give evidence about what he experienced; such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Veteran is credible in reporting his right knee symptoms.  While there is some question as to his credibility in reporting his medical history as relating to his left knee and lumbar spine disabilities, the Veteran appears to be credible in depicting his right knee symptoms, as he has reported similar symptoms for many years.

The evidence shows that the Veteran's right knee strain has been rated as 10 percent disabling under Diagnostic Code 5257 for more than 20 years.  Thus, that rating is protected.  38 C.F.R. § 3.951(b).  The fact that an evaluation is protected does not mean that outdated diagnostic codes are applicable to an increased rating claim.  See e.g., VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).

While all objective medical observations of the Veteran's right knee have noted that his knee is stable, in light of 38 C.F.R. § 3.951(b), his 10 percent rating for recurrent subluxation and lateral instability remains in effect.  Obviously, as medical evidence shows that his right knee has been stable throughout the period on appeal, an increased rating under Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.71a.  There simply is no evidence of moderate recurrent subluxation or lateral instability.

As noted above, VA can provide separate disability ratings for arthritis and instability of the same knee.  Here, x-ray evidence reveals that the Veteran suffers from arthritis of the right knee.  Under Diagnostic Code 5003 allows for an evaluation of 10 percent to be assigned for each major joint affected by limitation of motion that is objective confirmed by findings such as swelling and satisfactory evidence of painful motion.  VA examiners have noted that the Veteran's limitation of motion in his right knee is limited by pain.  

While the evidence of record prior to May 26, 2010 revealed that the Veteran had limitation of right knee motion with pain, flexion was never limited to 60 degrees or less, and he always demonstrated full extension of his knee.  As such, the Veteran's right knee disability does not meet the noncompensable ratings under Diagnostic Codes 5260 or 5261.  Significantly, however, a separate rating for arthritis may be awarded based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Given the fact that the appellant has arthritis in the right knee plus pain on motion the Board will assign a separate 10 percent rating for this disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5003, and the Lichtenfels doctrine.  Entitlement to a rating in excess of 10 percent for right knee arthritis with painful motion prior to May 26, 2010, however, is not warranted in the absence of a compensable loss of motion under either Diagnostic Code 5260 or 5261.  

There has never been any evidence of ankylosis, frequent locking or effusion, cartilage removal, or tibia and fibula impairment.  Hence, consideration of Diagnostic Codes 5256, 5258, 5259, is also not appropriate.

While the Veteran's right knee demonstrated pain after repeated range of motion testing on VA examination, the evidence preponderates against finding that the Veteran's right knee pain is associated with such additional functional limitation as to warrant further increased compensation pursuant to provisions of 38 C.F.R. §§ 4.40, 4.45.  In light of the fact that the Veteran at all times during this appellate term demonstrated a range of motion that does not warrant a compensable rating under either Diagnostic Code 5260 or 5261, and that he has been noted to have a stable right knee on examination at all times, the assigned 10 percent rating more than adequately compensates him for any Deluca factors.

The symptoms presented by the Veteran's right knee sprain with degenerative joint disease are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  While the Veteran has not been employed since 2000, there is no evidence that his service-connected right knee disorder had a marked interference with his employment.  In this regard, the claims file contains the Veteran's Social Security Administration disability determination noting he was disabled due to his lumbar spine, and his worker's compensation records, which note his significant left knee disability.  There are limited treatment records regarding the Veteran's right knee.  Thus, there is no evidence that this disorder at any time during the appellate term necessitated frequent hospitalization, or that this disability alone has caused a marked interference with employment.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

The issue of whether new and material evidence has been received to reopen a clam of entitlement to service connection for a lumbar spine disability is dismissed for lack of jurisdiction.

Entitlement to a rating in excess of 10 percent for a right knee sprain under 38 C.F.R. § 4.71a, Diagnostic Code 5257 prior to May 26, 2010 is denied.

Entitlement to a separate 10 percent for right knee degenerative joint disease prior to May 26, 2010, is granted subject to the laws and regulations governing the award of monetary benefits.  



REMAND

Right Knee, from May 26, 2010

On May 26, 2010, the Veteran was afforded a VA joints examination.  The examination report indicated that the Veteran had right knee range of motion from zero to 130 degrees.  The report then states "there is pain; however, he has 30 degrees of flexion to the right knee."  It also notes that "according to Deluca, there is no change to the right knee."  While the Appeals Management Center interpreted these statements to show the Veteran had limitation of flexion to 30 degrees, the Board finds these statements to raise the following questions:

* Did the Veteran have pain at 30 degrees, but no change in his ability to reach 130 degrees of flexion on repetitive range of motion testing? 
* Or did the Veteran have pain upon repetitive range of motion testing that resulted in a decreased range of motion to 30 degrees?  

As such, the May 2010 VA examination was inadequate for rating purposes, as the Deluca factors were not clearly presented.  On remand, the Veteran should be afforded a new VA joints examination to determine the current severity of his right knee sprain with degenerative joint disease.

Left Knee

Historically, the Veteran initially reported a history of bilateral knee problems prior to service, which he reported as frequent "giving way."  In September 1978, he suffered an in-service his left knee sprain during a tug of war game.  An x-ray was negative for fracture, but it was noted that the appellant had hyperextended his left knee and suffered a ligament sprain.  In January 1979, he was profiled for left knee chondromalacia.  In May 1979, he complained of left knee swelling and pain.  He had a stable full range of motion, and very tender crepitation of the patella.  He was assessed with left chondromalacia patella, and was given a permanent medical profile limiting his activities and running.

Upon separation from service, the Veteran filed a claim for service connection for his left knee.  A June 1983 VA examination noted audible crepitus in his knees, along with medial and lateral instability.  He was assessed with "severe sprains with degenerative changes and medial and lateral collateral laxity 1+."  X-rays taken in conjunction with the examination revealed a left knee ossicle at the medial aspect of the joint space but no other significant abnormality or pathology.  In August 1983, service connection was granted for residuals of a severe right knee sprain. 

In November 1983, the Veteran rolled a semi-trailer truck on a freeway and suffered an open comminuted fracture of the left patella.  He underwent "irrigation and debridement with a patellectomy with repair of quadriceps mechanism."  The private physician note included the Veteran's reported history of a prior mild knee problem involving a "scraping" patella and frequent aching.  The Veteran received worker's compensation benefits for the 1983 injury.  In April 1984, the Veteran continued to complain of pain over the left knee joint, and a left knee joint Macquet procedure was performed.

In December 2000, the Veteran was attempting to help an injured coworker when he tripped, and landed on his left knee.  In January 2001, he described a hyperflexion injury with valgus stress to private physician R.A.M., who assessed a medial collateral ligament sprain, with possible cruciate or meniscal injury.  An MRI confirmed a posterior cruciate ligament tear and probable posterior medial meniscal tear and medial collateral ligament tear.  The private physician felt that the medial meniscus pathology was likely to be degenerative as opposed to a frank tear.  

In May 2001, he underwent a left knee arthroscopy with debridement.  The Veteran again received worker's compensation benefits.

The Veteran suffered left knee pain and instability subsequent to the 2001 surgery.  In December 2004, the Veteran underwent left knee arthroscopy with arthroscopic posterior cruciate ligament reconstruction using an Achilles tendon allograft and arthroscopic partial medial meniscectomy.

In February 2006, the Veteran sought VA treatment for his left knee.  He reported a postservice crushing injury to his left knee in 1983 with multiple reconstructions.  He complained of severe pain.  X-rays revealed marked degenerative traumatic changes.  He was scheduled for a left total knee arthroplasty on August 7, 2006.

In September 2009, the Board remanded this claim, in part, for a VA orthopedic examination.  The Board requested that the examination determine the extent of impairment due to his left knee disability, and for the VA examiner to attempt to "distinguish the Veteran's service-connected left knee disability from any other knee disability found to be present, to include any knee disorder caused by his post-service injuries."  

In May 2010, the Veteran was afforded a VA joints examination.  While the examiner noted that the claims file was reviewed, the "medical history" portion of the examination is decidedly lacking in details.  The Veteran's claims file contains six volumes of records, the vast majority of which pertain to his left knee.  There is significant medical documentation that lists his 1983 motor vehicle accident as the beginning of his left knee deterioration.   While the examination report noted that the appellant fractured his left patella in 1983, it did not include that he re-injured the tendons in his left knee in 2001.  The examiner opined that "separating symptomatology from [the Veteran's] nonservice-connected accident versus his service-connected injuries is not possible."  Significantly, the examiner failed to provide an explanation for this conclusion particularly in light of medical evidence and x-rays of the condition of the Veteran's left knee in June 1983, just prior to his first major work-related injury, as well as significant medical evidence subsequent to the November 1983 injury, including x-rays and an MRI.  

The Board finds that the examiner should have provided two statements: one statement addressing any possible distinction between the Veteran's symptoms as they relate to his non-service connected injuries versus his service-connected injuries for the time prior to his 2006 knee replacement, and a second statement addressing the same symptom distinction for the time period subsequent to the 2006 replacement.  Lastly, while the examination report noted that the Veteran had increased limitation due to repetitive motion of his left knee the report did not quantify the decreased range of motion in degrees.  

Therefore, in order to obtain a medical opinion as to the current severity of his service connected left knee disability, and to clarify which symptoms are due to his service-connected left knee sprain with degenerative joint disease, as opposed to any superimposed postservice left knee disability, a remand for another VA examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.14 (2010); Also see Mittleider v. West, 11 Vet. App. 181 (1998).

Total disability evaluation based on individual unemployability due to service connected disorders

The Veteran contends that he is entitled to total disability evaluation based on individual unemployability due to service connected disorders as he is unable to work due to his residuals of a back injury and bilateral knee disabilities.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) found that a claim for a total disability rating based upon unemployability was part of an underlying increased rating claim.  While the Veteran contends that he is entitled to total disability evaluation based on individual unemployability due to service connected disorders, he has not submitted a VA Form 21-8940, and the RO/AMC has not had the opportunity to then subsequently forward VA Form 21-4192 to the Veteran's prior employees.  As such, these steps should be performed on remand.

The Veteran reports being unemployed since 2000 as a result of his spine and knee disabilities.  He is not currently service-connected for a spine disability, but he has a pending unadjudicated claim to reopen a claim of entitlement to service connection for this disorder.  He currently has a combined 60 percent evaluation for his service-connected disabilities.  They include bilateral knee disorders, nephrolithiasis with calculi of the right kidney, a right eye corneal scar, residuals of a left fifth finger fracture, and bilateral hearing loss.  As such, the Veteran must be provided necessary VA examinations to address whether or not his service-connected disabilities alone render him unable to secure and maintain substantially gainful employment, to include describing their functional impairment and impact on physical and sedentary employment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify any health care provider who has treated any service connected disorder since April 2011.  Thereafter, the RO must take appropriate action to secure any identified records.  If the RO cannot locate any records that have not been previously added to the claims file it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO must schedule the Veteran for an orthopedic examination by a board certified orthopedist to determine the extent of impairment due to his service-connected left and right knee disabilities.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The claims files and a copy of this remand must be made available to and must be reviewed by the orthopedist prior to the examination.  

The orthopedist must report the range of left and right knee flexion and extension, as well as any evidence of left and right knee instability.  In so doing, the orthopedist must state whether there is evidence of recurrent dislocation or subluxation and, if so, the associated level of impairment, e.g. slight, moderate or severe.

In determining the level of disability, the orthopedist must consider factors affecting functional loss, such as a lack of normal endurance and functional loss due to pain and pain on use.  Specifically, the orthopedist must consider whether there is additional limitation of motion due to pain on repetitive use or that experienced during flare ups.  If the orthopedist determines that there is additional limitation, he/she should note the additional limitation in degrees.  The orthopedist must also report whether or not there is evidence of weakened movement, excess fatigability, or incoordination.

Regarding the Veteran's left knee, the orthopedist must review the claims file, and to the extent possible, distinguish the Veteran's service-connected left knee disabilities/symptoms (note-the initial grant of service connection was for a left knee sprain) from any superimposed postservice left knee disability.  The orthopedist is to distinguish between service-connected and nonservice-connected symptomalogies for the left knee both prior and subsequent to his 1983 motor vehicle accident, as well as prior to and after the 2006 total left knee replacement.  The orthopedist must specifically discuss the Veteran's June 1983 VA examination, the November 1983 motor vehicle accident medical records, the December 2000 left knee work injury, and the 2006 total left knee replacement records.  If the orthopedist determines that it is not possible to any post 1983 pathology from the service connected left knee strain, he/she must so state and explain in detail why.

Finally, the orthopedist must consider the effects of any service connected as opposed to nonservice connected left and right knee disabilities on his employment and ordinary activity, such as his ability to perform activities of daily living.

3.  The Veteran should be scheduled for any additional VA examinations needed to address whether it is at least as likely as not that service connected disorders alone render him unable to secure and maintain substantially gainful employment.  Any examination conducted must describe any functional impairment and the impact of the service connected disorder on physical and sedentary employment.

4.  The RO/AMC should forward a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability to the Veteran for completion.  Thereafter, the RO/AMC should forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to any former employers listed on the Veteran's submitted VA Form 21-8940.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

6.  After completion of the above and any additional development deemed necessary, the issues on appeal must be reviewed with consideration of all applicable laws and regulations.  This includes adjudicating the claim to reopen the issue of entitlement to service connection for a lumbar disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

7.  The Veteran should understand that the Board will not have jurisdiction to review any new decision denying the claim to reopen the issue of entitlement to service connection for a lumbar disorder in the absence of a timely perfected appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


